DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits. Claims 1-19 are currently pending and addressed below.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on January 7, 2020. It is noted, however, that applicant has not filed a certified copy of the CN202010012417.5 application as required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements that were filed on May 21, 2021 and October 4, 2021 are in compliance with 37 CFR 1.97.  Accordingly, the IDSs have been considered by the Examiner.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al. (US 2020/0218254), hereinafter referred to as Sohn, in view of DiGiacomcantonio et al. (US 2014/0107868), hereinafter referred to as DiGiacomcantonio. Sohn and DiGiacomcantonio are both considered analogous to the claimed invention because they are in the same field of autonomous robots which accompany a human user.

Regarding claim 1, Sohn teaches:
A self-driving system ("The mobile robot is a robot that autonomously moves using wheels." – see at least Sohn: paragraph 0113 lines 2-3),
and a central processing unit configured to: switch between a following mode and a leading mode ("In accordance with another aspect of the present invention, the above and other objects can be accomplished by the provision of a method of controlling a robot, including operating in a following travel mode of following a user, operating in a guide mode for providing an escort service of providing guidance to a predetermined destination according to a received detection signal, and switching back to the following travel mode upon detecting specific movement of the user, in the guide mode." – see at least Sohn: paragraph 0013) (The examiner notes that the guide mode as taught by Sohn corresponds to the claimed leading mode),
wherein in the following mode the central processing unit instructs the piece of luggage to follow a user and in the leading mode the central processing unit instructs the piece of luggage to lead the user to a destination (see at least Sohn: paragraph 0145 – "Referring to the drawings, the delivery robots 100c, 100c1, 100c2, and 100c3 may travel in an autonomous or following manner, each of the delivery robots may move to a predetermined place while carrying a load, an article, or a carrier C, and depending on the cases, each of the delivery robots may also provide an escort service of guiding a user to a specific place.") (The examiner notes that Sohn teaches a central processing unit which in the following mode instructs a robot to follow a user, and in the leading mode instructs a robot to lead the user to a destination. DiGiacomcantonio teaches that a robot may be a self-driving luggage container, as set forth below),

Sohn does not explicitly disclose, but DiGiacomcantonio teaches:
comprising: a piece of luggage ("In general, some embodiments of a self-propelled suitcase or other container are presented herein along with various features, aspects and functions that may be included in one or more embodiments." – see at least DiGiacomcantonio: paragraph 0016 lines 1-4) (The examiner notes that a suitcase as taught by DiGiacomcantonio is considered to be a type of luggage),
the piece of luggage comprising one or more motorized wheels ("In another embodiment, a specialized piece of luggage may include the controller board, transceiver and motor-driven system including one or more wheels." – see at least DiGiacomcantonio: paragraph 0030);

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sohn with these above aforementioned teachings from DiGiacomcantonio to include that the self-driving system is in the form of a piece of luggage comprising one or more motorized wheels. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate DiGiacomcantonio’s self-driving luggage system with Sohn’s guidance robot in order to enable a suitcase to autonomously accompany a person who is traveling (“An exemplary embodiment pertains to a portable motorized suitcase, which can operate in a motorized or manual mode.” – see at least DiGiacomcantonio: paragraph 0016 lines 4-6). Doing so would remove the need for a person in an airport to manually transport their luggage (“One of the biggest burdens of traveling is toting ones [sic] luggage through airport parking lots, which thanks to the events of 9/11 has resulted in quite a huff from the parking lot to the terminal, as well as traversing through the airport. What is needed in the art is a technique that allows a person's luggage to be self-propelled.” – see at least DiGiacomcantonio: paragraph 0002). The examiner further notes that Sohn teaches a robot which may carry a load belonging to the user, which strongly correlates to the intended use of a self-driving luggage container (“Referring to the drawings, the delivery robots 100c, 100c1, 100c2, and 100c3 may travel in an autonomous or following manner, each of the delivery robots may move to a predetermined place while carrying a load, an article, or a carrier C, and depending on the cases, each of the delivery robots may also provide an escort service of guiding a user to a specific place.” – see at least Sohn: paragraph 0145).

Regarding claim 2, Sohn in view of DiGiacomcantonio teaches all of the elements of the current invention as stated above. Further, Sohn teaches:
wherein the destination is in an airport ("Referring to FIG. 1, the robot system 1 according to an embodiment of the present invention may include one or more robots 100a, 100b, 100c1, 100c2, and 100c3 and may provide services at various places, such as an airport, a hotel, a big-box store, a clothing store, a logistics center, and a hospital." – see at least Sohn: paragraph 0031 lines 1-6).

Regarding claim 4, Sohn in view of DiGiacomcantonio teaches all of the elements of the current invention as stated above. Further, Sohn teaches:
wherein the central processing unit monitors a distance between the user and the piece of luggage when in the leading mode ("The delivery robots 100c, 100c1, 100c2, and 100c3 may follow a user while maintaining a predetermined distance from the user." – see at least Sohn: paragraph 0147) (The examiner notes that maintaining a predetermined distance from the user as taught by Sohn implies that the distance from the user is monitored).

Regarding claim 6, Sohn in view of DiGiacomcantonio teaches all of the elements of the current invention as stated above. Further, Sohn teaches:
wherein the central processing unit monitors the distance using one or more cameras configured to take one or more images of the user ("The robot 100 that is currently operated in the guide mode may monitor movement of the user based on sensing data detected by the sensor unit 170 and/or the user image data acquired through a camera." – see at least Sohn: paragraph 0241).

Regarding claim 8, Sohn in view of DiGiacomcantonio teaches all of the elements of the current invention as stated above. Further, Sohn teaches:
wherein the central processing unit defaults to the following mode ("In accordance with another aspect of the present invention, the above and other objects can be accomplished by the provision of a method of controlling a robot, including operating in a following travel mode of following a user, operating in a guide mode for providing an escort service of providing guidance to a predetermined destination according to a received detection signal, and switching back to the following travel mode upon detecting specific movement of the user, in the guide mode." – see at least Sohn: paragraph 0013) (The examiner notes that Sohn describes that the robot operates in a following travel mode until a signal is received which prompts the robot to switch to a guide mode, which is equivalent to defaulting to the following mode).

Regarding claim 9, Sohn in view of DiGiacomcantonio teaches all of the elements of the current invention as stated above. Sohn does not explicitly disclose, but DiGiacomcantonio further teaches:
wherein the central processing unit switches to the leading mode in response to user input received from a cellular phone ("The remote control can be a dedicated piece of equipment or, may be a device such as a smart phone that includes an application. The remote communications with the various embodiments of the luggage propelling system to control the operation and thus the movement of the luggage." – see at least DiGiacomcantonio: paragraph 0032 lines 1-5).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sohn with these above aforementioned teachings from DiGiacomcantonio to allow the user to provide inputs using a cellular phone. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate DiGiacomcantonio’s use of a cellular phone as a remote control device with Sohn’s guidance robot in order to allow the system to be controlled by the user with a cellular phone (“Features that can be in various embodiments include the following: Ability for multiple bags or containers to be controlled by remote or mobile phone” – see at least DiGiacomcantonio: paragraphs 0018-0019). Doing so would provide the benefit of allowing the user to modify the operation of the self-driving system through changing settings via a cellular phone (“The remote control can be a dedicated piece of equipment or, may be a device such as a smart phone that includes an application. The remote communications with the various embodiments of the luggage propelling system to control the operation and thus the movement of the luggage.” – see at least DiGiacomcantonio: paragraph 0032 lines 1-5). The examiner further notes that Sohn teaches that a user input may be used to switch the system into a leading mode ("The guide robot 100a may provide an escort service of directly guiding a user to a specific destination while moving to the specific destination in response to a user request." – see at least Sohn: paragraph 0119).

Regarding claim 10, Sohn in view of DiGiacomcantonio teaches all of the elements of the current invention as stated above. Further, Sohn teaches:
A method of operating a self-driving system, comprising: defaulting to a following mode for a piece of luggage ("In accordance with another aspect of the present invention, the above and other objects can be accomplished by the provision of a method of controlling a robot, including operating in a following travel mode of following a user, operating in a guide mode for providing an escort service of providing guidance to a predetermined destination according to a received detection signal, and switching back to the following travel mode upon detecting specific movement of the user, in the guide mode." – see at least Sohn: paragraph 0013) (The examiner notes that Sohn describes that the robot operates in a following travel mode until a signal is received which prompts the robot to switch to a guide mode, which is equivalent to defaulting to the following mode);
determining if one or more leading requirements are met for a leading mode; starting the leading mode; and moving the piece of luggage toward a destination ("Based on the current tracking instruction being determined as the guiding state, the robot may start a guiding program to guide the accompanied user to the destination position." – see at least Sohn: paragraph 0118) (The examiner notes that a current tracking instruction being determined as the guiding state as taught by Sohn corresponds to the claimed requirement for a leading mode);

Regarding claim 11, Sohn in view of DiGiacomcantonio teaches all of the elements of the current invention as stated above. Further, Sohn teaches:
determining if a follower proximity function is on and monitoring a proximity of a user, the monitoring the proximity of the user comprising determining a distance between the piece of luggage and a user ("The delivery robots 100c, 100c1, 100c2, and 100c3 may follow a user while maintaining a predetermined distance from the user." – see at least Sohn: paragraph 0147) (The examiner notes that maintaining a predetermined distance from the user as taught by Sohn implies that the distance from the user is monitored, and that there is an active follower proximity function which determines a distance to the user);

Regarding claim 12, Sohn in view of DiGiacomcantonio teaches all of the elements of the current invention as stated above. Further, Sohn teaches:
prior to the starting the leading mode: prompting a user to switch from the following mode to the leading mode ("The switching to the guide mode may include moving to a predetermined position adjacent to the user based on an expected path to a place corresponding to the recommended product, and uttering a speech message for guidance for switching to the guide mode." – see at least Sohn: paragraph 0239) (The examiner notes that uttering a speech message for guidance for switching to the guide mode as taught by Sohn corresponds to the claimed step of prompting a user to switch from the following mode to the leading mode);
and receiving user input ("Referring to FIG. 9, the cart robot 100c3 that travels autonomously may output a speech guidance message 910 for providing guidance for a method of using a service or a calling expression such as “Say ‘Hey, Chloe’ if you want shopping together [sic].” through the sound output unit 181.When a customer 900 utters speech including the calling expression (920), the cart robot 100c3 may stop and may output speech guidance messages 930 and 940 such as “Nice to meet you. I will activate the following travel mode.” or “Enjoy shopping while I follow you.”." – see at least Sohn: paragraph 0260-0261) (The examiner notes that the customer's speech corresponds to the claimed user input).

Regarding claim 13, Sohn in view of DiGiacomcantonio teaches all of the elements of the current invention as stated above. Further, Sohn teaches:
wherein the user input comprises the destination ("The guide robot 100a may provide an escort service of directly guiding a user to a specific destination while moving to the specific destination in response to a user request." – see at least Sohn: paragraph 0119).

Regarding claim 14, Sohn in view of DiGiacomcantonio teaches all of the elements of the current invention as stated above. Further, Sohn teaches:
wherein the determining if one or more leading requirements are met for the leading mode comprises: determining an airport at which the piece of luggage is located ("In some embodiments, the robot service delivery platform 10 may further include a map server 14 for providing map data and data based on geographical information." – see at least Sohn: paragraph 0119) (The examiner notes that because Sohn teaches that the robot's operational environment may be an airport, the map data taught by Sohn includes that the map data consists of a map of an airport. Further, the map server providing map data as taught by Sohn implicitly includes the step of determining an airport at which the robot is located based on geographical information, so that the appropriate data for said airport may be provided by the map server);
and determining if at least one of a vision based navigation or a radio wave based navigation is available at the airport ("The image acquisition unit 120 may capture an image of the periphery of the robot 100, an external environment, and the like, and may include a camera module. A plurality of cameras may be installed at predetermined positions for photographing efficiency." – see at least Sohn: paragraph 0191) (The examiner notes that the use of a camera module to capture an image of the periphery of the robot as taught by Sohn corresponds to the claimed vision based navigation).

Regarding claim 15, Sohn in view of DiGiacomcantonio teaches all of the elements of the current invention as stated above. Further, Sohn teaches:
wherein the destination is a location within the airport ("Referring to FIG. 1, the robot system 1 according to an embodiment of the present invention may include one or more robots 100a, 100b, 100c1, 100c2, and 100c3 and may provide services at various places, such as an airport, a hotel, a big-box store, a clothing store, a logistics center, and a hospital." – see at least Sohn: paragraph 0031 lines 1-6).

Claims 3 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn in view of DiGiacomcantonio, further in view of Kuroda (US 2008/0269973), hereinafter referred to as Kuroda. Kuroda is considered analogous to the claimed invention because they are in the same field of controlling an autonomous mobile robot.

Regarding claim 3, Sohn in view of DiGiacomcantonio teaches all of the elements of the current invention as stated above. Further, Sohn teaches:
further comprising a data storage configured to store a map ("The map data received by the map server 14 may be stored in the control server 11 and/or the device administration server 12, and the map data in the map server 14 may be downloaded by the robots 100." – see at least Sohn: paragraph 0066 lines 1-4).

Sohn does not explicitly disclose, but Kuroda further teaches:
and a plurality of image feature points for the airport ("The robot position recognizing unit observes feature points (landmarks) in an external environment based on signals from the outer-field sensor 3 and can identify the robot position by checking the robot position against an environmental map possessed by the robot (stored in the ROM or RAM)." – see at least Kuroda: paragraph 0029 lines 11-16).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sohn with these above aforementioned teachings from Kuroda to include image feature points for the airport. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Kuroda’s use of feature points with Sohn’s guidance robot in order to use the feature points to identify the robot’s position (“The robot position recognizing unit 13 estimates the position and travel velocity of the robot in an absolute coordinate system by the dead reckoning method based on the signals from the inner-field sensor 1.” – see at least Kuroda: paragraph 0029 lines 8-11). Doing so would provide the benefit of increasing the accuracy of the estimated position of the robot within the map by determining the position of the robot relative to feature points with known locations.

Regarding claim 16, Sohn in view of DiGiacomcantonio, further in view of Kuroda, teaches all of the elements of the current invention as stated above. Sohn does not explicitly disclose, but Kuroda further teaches:
wherein the determining if the vision based navigation is available comprises: determining if a map and a plurality of image feature points of the airport are available; and determining a current location of the piece of luggage using the map and the plurality of image feature points ("The robot position recognizing unit observes feature points (landmarks) in an external environment based on signals from the outer-field sensor 3 and can identify the robot position by checking the robot position against an environmental map possessed by the robot (stored in the ROM or RAM)." – see at least Kuroda: paragraph 0029 lines 11-16).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sohn with these above aforementioned teachings from Kuroda to include image feature points along with a map for the airport. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Kuroda’s use of feature points within a map with Sohn’s guidance robot in order to use the feature points to identify the robot’s position (“The robot position recognizing unit 13 estimates the position and travel velocity of the robot in an absolute coordinate system by the dead reckoning method based on the signals from the inner-field sensor 1.” – see at least Kuroda: paragraph 0029 lines 8-11). Doing so would provide the benefit of increasing the accuracy of the estimated position of the robot within the map by determining the position of the robot relative to feature points with known locations. The examiner further notes that Sohn teaches the use of a map for navigating ("The map data received by the map server 14 may be stored in the control server 11 and/or the device administration server 12, and the map data in the map server 14 may be downloaded by the robots 100." – see at least Sohn: paragraph 0066 lines 1-4).

Regarding claim 17, Sohn in view of DiGiacomcantonio, further in view of Kuroda, teaches all of the elements of the current invention as stated above. Further, Sohn teaches:
downloading the map and the plurality of image feature points from a remote server if the map and the plurality of image feature points are not stored in the data storage ("The map data received by the map server 14 may be stored in the control server 11 and/or the device administration server 12, and the map data in the map server 14 may be downloaded by the robots 100." – see at least Sohn: paragraph 0066 lines 1-4) (The examiner notes that Sohn teaches downloading map data from a remote server. Kuroda teaches that map data may further include image feature points of on external environment, as set forth below)

Sohn does not explicitly disclose, but Kuroda further teaches:
wherein the determining if the map and the plurality of image feature points of the airport are available comprises: determining if the map and the plurality of image feature points are stored in a data storage ("The robot position recognizing unit observes feature points (landmarks) in an external environment based on signals from the outer-field sensor 3 and can identify the robot position by checking the robot position against an environmental map possessed by the robot (stored in the ROM or RAM)." – see at least Kuroda: paragraph 0029 lines 11-16).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sohn with these above aforementioned teachings from Kuroda to store image feature points along with a map for the airport in a data storage. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Kuroda’s storage of feature points within a stored map with Sohn’s guidance robot in order to use the feature points to identify the robot’s position (“The robot position recognizing unit 13 estimates the position and travel velocity of the robot in an absolute coordinate system by the dead reckoning method based on the signals from the inner-field sensor 1.” – see at least Kuroda: paragraph 0029 lines 8-11). Doing so would provide the benefit of increasing the accuracy of the estimated position of the robot within the map by determining the position of the robot relative to feature points with known locations. The examiner further notes that Sohn teaches the storing a map for navigating ("The map data received by the map server 14 may be stored in the control server 11 and/or the device administration server 12, and the map data in the map server 14 may be downloaded by the robots 100." – see at least Sohn: paragraph 0066 lines 1-4).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sohn in view of DiGiacomcantonio, further in view of Nascimento (US 2017/0049202), hereinafter referred to as Nascimento, even further in view of Liu et al. (US 2021/0172741), hereinafter referred to as Liu. Nascimento and Liu are both considered analogous to the claimed invention because they are in the same field of autonomous robots which accompany a human user.

Regarding claim 5, Sohn in view of DiGiacomcantonio teaches all of the elements of the current invention as stated above. Sohn does not explicitly disclose, but Nascimento teaches:
wherein the central processing unit instructs the piece of luggage to slow down or stop if the distance is greater than or equal to a first distance level and less than or equal to a second distance level ("The distance detection device measures a distance between the luggage 12 and the user, controls the speed and direction, prevents troubles caused by manual dragging, substantially mitigate burdens of people in travelling, and helps people to do other things by hands." – see at least Nascimento: paragraph 0021 lines 8-12),

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sohn with these above aforementioned teachings from Nascimento to slow down or stop the self-driving system according to a distance to the user. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Nascimento’s method of controlling the robot’s speed based on a distance to the user with Sohn’s guidance robot in order to maintain a desirable distance between the robot and the user (“A distance detection device is connected within the sensor 18 to maintain the distance between the luggage 12 and the user.” – see at least Nascimento: paragraph 0021 lines 6-8). Doing so would provide the benefit of controlling to robot to slow down or brake to try to prevent the distance between the robot and the user from becoming too large.

Sohn does not explicitly disclose, but Liu teaches:
and the central processing unit switches from the leading mode to the following mode if the distance is greater than the second distance level ("based on detecting that the accompanied user is outside the set safe monitoring distance, switching to a search mode, relocating the accompanied user and continuing to guide the accompanied user to travel; based on detecting that the accompanied user is outside the set following distance, but within the set safe monitoring distance, switching to a tracking mode and tracking the accompanied user;" – see at least Liu: paragraph 0015 lines 9-16) (The examiner notes that the set following distance as taught by Liu corresponds to the claimed first distance level, and the set safe monitoring distance as taught by Liu corresponds to the claimed second distance level).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sohn with these above aforementioned teachings from Liu to control the robot based on two distance levels, such that the robot switches to a mode in which it travels towards the user in the case that the distance between the robot and the user is greater than the second distance level. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Liu’s method of switching to a following mode based on the distance between the robot and the user with Sohn’s guidance robot in order to control the robot to relocate the user if it is determined that the user may be lost (“When it is detected that the accompanied user is lost, the accompanied user is relocated on the planned accompanying user path.” – see at least Liu: paragraph 0050). Doing so would provide the benefit of enabling the robot to continue guiding the user once the robot returns to a position close enough to the user (“based on detecting that the accompanied user is outside the set safe monitoring distance, switching to a search mode, relocating the accompanied user and continuing to guide the accompanied user to travel” – see at least Liu: paragraph 0015 lines 9-12). 
The examiner further notes that the control methods taught by Liu may be modified such that the robot slows down or stops when the distance between the user and the robot exceeds the set following distance. This method controlling the speed based on a distance between the user and the robot is taught by Nascimento as set forth above. Combining the methods of Nascimento and Liu with the guidance robot of Sohn would provide the benefit of allowing the robot to continue guiding the user, while also reducing the probability that the user gets lost while the robot is in leading mode.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sohn in view of DiGiacomcantonio, further in view of Liu. 

Regarding claim 7, Sohn in view of DiGiacomcantonio teaches all of the elements of the current invention as stated above. Further, Sohn teaches:
the central processing unit monitors the distance using a second camera in the following mode ("In some embodiment, along with switching to the following travel mode (S1540), at least a portion of the UI module 180c including a camera may be rotated. For example, the head unit 180a of the UI module 180c may be rotated to be oriented toward the user moves ahead of the head unit 180a." – see at least Sohn: paragraph 0307) (The examiner notes that Sohn teaches the use of at least two (i.e. a plurality of) cameras (“A plurality of cameras may be installed at respective positions to improve photographing efficiency.” – see at least Sohn: paragraph 0135 lines 4-5).

Sohn does not explicitly disclose, but Liu teaches:
wherein the central processing unit monitors the distance using a first camera in the leading mode ("wherein the monitoring in real time may be turn-back monitoring, or may be monitoring in real time by using a rear camera or radar set by the robot" – see at least Liu: paragraph 0066) (The examiner notes that the rear camera as taught by Liu is used to monitor a user behind the robot while the robot is in leading mode, and is distinct from the forward-facing camera used to follow a user ahead of the robot while the robot is in following mode),

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sohn with these above aforementioned teachings from Liu to monitor the user using a rear camera while in leading mode. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Liu’s use of a rear camera with Sohn’s guidance robot with a forward-facing camera in order to use the rear camera to monitor a user while the user is following the robot ("wherein the monitoring in real time may be turn-back monitoring, or may be monitoring in real time by using a rear camera or radar set by the robot" – see at least Liu: paragraph 0066). Doing so would remove the requirement of the robot to be able to rotate such that the forward-facing camera is in the direction of the user. The examiner further notes that Sohn teaches the use of a rear lidar for monitoring a user, which provides a largely similar function to the claimed first camera (“For example, a user who currently uses a service may be tracked using a sensor such as a rear lidar or an ultrasonic sensor of the sensor unit 170, and movement of the user may be monitored.” – see at least Sohn: paragraph 0242).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn in view of DiGiacomcantonio, further in view of Robertson et al. (US 2015/0031390), hereinafter referred to as Robertson. Robertson is considered analogous to the claimed invention because they are in the same field of controlling an autonomous mobile robot.

Regarding claim 18, Sohn in view of DiGiacomcantonio teaches all of the elements of the current invention as stated above. Sohn does not explicitly disclose, but Robertson teaches:
wherein the determining if the radio wave based navigation is available comprises: prompting a remote server; receiving a radio wave signal from the remote server ("A receiver that can be used to receive radio signals transmitted from transmitters (e.g. access points, APs) that are located in the surroundings." – see at least Robertson: paragraph 0035 lines 1-3);
and determining if the radio wave signal is sufficient to determine a current location of one or more of the user or the piece of luggage ("When the radio locating is again available, the positioning drifts due to the noises of the various sensors are corrected." – see at least Robertson: paragraph 0031 lines 9-11) (The examiner notes that the use of radio location to correct drifts in positioning measurements as taught by Robertson indicates that the available radio signal is sufficient to determine a current location);

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sohn with these above aforementioned teachings from Robertson to navigate the robot based on radio wave signals. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Robertson’s use of radio wave signals for localization with Sohn’s guidance robot in order to determine position information using a radio locating system (“According to this known method, it shall be possible to assist in the construction, i.e. to construct or refine, the database used by the radio locating system (automatic construction of the database) since the system for navigation by estimate provides data on the user's position in the environment at an time, within a margin of error due to the drift caused by the noise tainting the measurements” – see at least Robertson: paragraph 0030). Doing so would provide the benefit of improving position estimation accuracy when radio locating is available by correcting the noise from other sensors which are used to determine position (“Indeed, it is possible for certain areas not to be covered by the radio system; in this case, the inertial sensors will continue to provide information on the behavior of the carrier of the terminal. This data will result in an estimation of the terminal position in spite of a failure of the radio system (navigation by estimate). When the radio locating is again available, the positioning drifts due to the noises of the various sensors are corrected.” – see at least Robertson: paragraph 0031 lines 4-11).

Regarding claim 19, Sohn in view of DiGiacomcantonio teaches all of the elements of the current invention as stated above. Further, Sohn teaches:
prompting one or more of the user or the piece of luggage to move to a new location that is different than the current location ("The guide robot 100a may provide an escort service of directly guiding a user to a specific destination while moving to the specific destination in response to a user request." – see at least Sohn: paragraph 0119).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugiyama (US 2021/0026371) teaches a guidance system, including mobile robots which guide a user to a destination.
Ha et al. (US 2020/0023513) teaches a guide robot configured to guide a user to a destination in an airport.
Klicpera et al. (US 2014/0277841) teaches a motorized luggage container configured to follow a user at a specified distance.
Ichinose et al. (US 2008/0147261) teaches a guide robot device configured to guide a user to a destination.
Roh et al. (US 2020/0130197) teaches a moving robot which may move ahead of a user to guide the user to a desired location, wherein the location may be within an airport.
Higashi (US 2022/0055207) teaches a guide robot which moves with a user and guides the user to a destination, wherein the destination may be within an airport, and wherein the relative position of the robot with respect to a user is monitored.
Yu (US 2018/0221240) teaches a guide robot configured to detecting a user’s walking speed and controlled such that the moving speed of the robot is compatible with the user’s walking speed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK ANTHONY MULDER whose telephone number is (571)272-3610. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667